Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered April 7, 1986, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the court erred in admitting into evidence certain hearsay testimony. The defendant’s objection to the receipt of that evidence did not preserve his claim for appellate review, since the objection did not specifically question the admissibility upon the ground of hearsay (see, CPL 470.05 [2]; People v Love, 57 NY2d 1023; People v McCorkle, 119 AD2d 700, 701; People v Cooper, 147 AD2d 926; Richardson, Evidence § 538 [Prince 10th ed]). We decline to exercise our interest of justice jurisdiction to review the claim.
Finally, the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Sullivan and Rosenblatt, JJ., concur.